UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08076 Exact name of registrant as specified in charter: Aberdeen Emerging Markets Telecommunications and Infrastructure Fund, Inc. Address of principal executive offices: c/o 1735 Market Street, 32nd Floor Philadelphia, PA 19103 Name and address of agent for service: Ms. Andrea Melia Aberdeen Asset Management Inc. c/o 1735 Market Street, 32nd Floor Philadelphia, PA 19103 Registrant’s telephone number, including area code: 866-839-5205 Date of fiscal year end: October 31 Date of reporting period: 7/31/11 Item 1: Schedule of Investments Aberdeen Emerging Markets Telecommunications and Infrastructure Fund, Inc. Portfolio of Investment July 31, 2011 (unaudited) No. of Shares Description Value spacer EQUITY SECURITIES-99.0% TELECOMMUNICATION AND INFRASTRUCTURE COMPANIES IN EMERGING COUNTRIES-96.0% ARGENTINA-2.0% ENERGY EQUIPMENT & SERVICES-2.0% Tenaris S.A., ADR (cost $3,452,694) ASIA-0.3% VENTURE CAPITAL-0.3% 3,622,118(a) TVG Asian Communications Fund II, L.P.(b)(c)(d)(e)(f) (cost $812,636) BRAZIL-6.6% METALS & MINING-0.9% Usinas Siderúrgicas de Minas Gerais S.A. OIL, GAS & CONSUMABLE FUELS-2.3% Ultrapar Participacoes S.A. REAL ESTATE MANAGEMENT & DEVELOPMENT-1.9% Multiplan Empreendimentos Imobiliarios S.A. TRANSPORTATION INFRASTRUCTURE-1.5% Wilson Sons Limited, BDR Total Brazil (cost $10,987,735) CHILE-2.0% DIVERSIFIED TELECOMMUNICATION SERVICES-1.1% Empresa Nacional de Telecomunicaciones S.A. ELECTRIC UTILITIES-0.9% Enersis S.A. Total Chile (cost $2,785,922) CHINA-7.6% WIRELESS TELECOMMUNICATION SERVICES-7.6% China Mobile Limited(d) (cost $11,910,073) HONG KONG-4.2% MARINE-0.8% Pacific Basin Shipping Limited(d) REAL ESTATE MANAGEMENT & DEVELOPMENT-3.4% Hang Lung Group Limited(d) Swire Pacific Limited(d) Total Hong Kong (cost $8,171,367) INDIA-10.4% CONSTRUCTION MATERIALS-1.8% Ultratech Cement Limited(d) IT SERVICES-1.4% Infosys Technologies Limited(d) WIRELESS TELECOMMUNICATION SERVICES-7.2% Bharti Airtel Limited(d) Total India (cost $16,573,428) INDONESIA-5.5% DIVERSIFIED TELECOMMUNICATION SERVICES-3.6% PT Telekomunikasi Indonesia Tbk(d) WIRELESS TELECOMMUNICATION SERVICES-1.9% PT Indosat Tbk(d) Total Indonesia (cost $7,886,162) KENYA-2.3% WIRELESS TELECOMMUNICATION SERVICES-2.3% Safaricom Limited(d) (cost $5,804,768) LATIN AMERICA-0.2% VENTURE CAPITAL-0.2% 2,286,227(a) JP Morgan Latin America Capital Partners L.P.(b)(c)(d)(e)(f) (cost $666,719) MALAYSIA-6.6% CONSTRUCTION MATERIALS-1.0% Lafarge Malayan Cement Bhd(d) WIRELESS TELECOMMUNICATION SERVICES-5.6% Digi.Com BHD(d) Total Malaysia (cost $7,746,788) MEXICO-9.8% TRANSPORTATION INFRASTRUCTURE-1.1% Grupo Aeroportuario del Centro Norte S.A.B. de C.V., ADR WIRELESS TELECOMMUNICATION SERVICES-8.7% América Móvil S.A.B. de C.V., Series L, ADR Total Mexico (cost $6,850,393) MOROCCO-3.3% DIVERSIFIED TELECOMMUNICATION SERVICES-3.3% Maroc Telecom(d) (cost $5,999,978) PHILIPPINES-1.6% REAL ESTATE MANAGEMENT & DEVELOPMENT-1.6% Ayala Land, Inc.(d) (cost $2,563,586) RUSSIA-4.9% DIVERSIFIED TELECOMMUNICATION SERVICES-2.3% VimpelCom Limited, ADR WIRELESS TELECOMMUNICATION SERVICES-2.6% Mobile Telesystems OJSC(e) Total Russia (cost $5,889,821) SOUTH AFRICA-8.0% WIRELESS TELECOMMUNICATION SERVICES-8.0% MTN Group Limited(d) (cost $9,497,278) SOUTH KOREA-3.3% SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT-3.3% Samsung Electronics Co., Limited(d) (cost $5,590,769) TAIWAN-8.9% WIRELESS TELECOMMUNICATION SERVICES-8.9% Taiwan Mobile Co., Limited(d) (cost $9,048,795) THAILAND-6.5% CONSTRUCTION MATERIALS-1.5% Siam Cement PCL(d) WIRELESS TELECOMMUNICATION SERVICES-5.0% Advanced Info Service Public Co., Limited Total Thailand (cost $8,555,028) TURKEY-1.1% INDUSTRIAL CONGLOMERATES-1.1% Enka Insaat ve Sanayi AS(d) (cost $2,427,213) GLOBAL-0.9% VENTURE CAPITAL-0.9% 7,248,829(a) Emerging Markets Ventures l, L.P.(b)(c)(d)(e)(f) 2,400,000(a) Telesoft Partners II QP, L.P.(b)(c)(d)(e) Total Global (cost $4,005,168) Total Emerging Countries (cost $137,226,321) TELECOMMUNICATION AND INFRASTRUCTURE COMPANIES IN DEVELOPED COUNTRIES-3.0% ISRAEL-2.6% SOFTWARE-1.3% Check Point Software Technologies Limited(c) VENTURE CAPITAL-1.3% 1,674,587 (a) BPA Israel Ventures LLC(b)(c)(d)(e)(f) 4,000,000 (a) Concord Ventures Fund II, L.P.(b)(c)(d)(e) 2,750,000 (a) Giza GE Venture Fund III, L.P.(b)(c)(d)(e) 2,000,000 (a) K.T. Concord Venture Fund L.P.(b)(c)(d)(e) 708,684 (a) Neurone Ventures II, L.P.(b)(c)(d)(e)(f) 2,001,470 (a) SVE Star Ventures Enterprises GmbH & Co. No. IX KG(b)(c)(d)(e) 1,375,001(a) Walden-Israel Ventures III, L.P.(b)(c)(d)(e) Total Israel (cost $10,964,747) UNITED STATES-0.4% INTERNET SOFTWARE & SERVICES-0.3% NetFlix, Inc.(c) VENTURE CAPITAL-0.1% 1,952,000(a) Technology Crossover Ventures IV, L.P.(b)(c)(d)(e)(f) Total United States (cost $927,634) Total Developed Countries (cost $11,892,381) COMPANIES PROVIDING OTHER ESSENTIAL SERVICES IN EMERGING COUNTRIES-0.0% ARGENTINA-0.0% VENTURE CAPITAL-0.0% 1,897,761(a) Exxel Capital Partners V, L.P.(b)(c)(d)(e) (cost $380,481) 0 Total Equity Securities-99.0% (cost $149,499,183) Principal Amount (000's) Description Value SHORT-TERM INVESTMENT-1.9% GRAND CAYMAN-1.9% Wells Fargo, overnight deposit, 0.03%, 08/01/11 (cost $3,385,000) Total Investments-100.9% (cost $152,884,183) Liabilities in Excess of Cash and Other Assets-(0.9)% Net Assets-100.0% (a)Represents contributed capital. (b)Restricted security, not readily marketable. (c)Non-income producing security. (d) Security was fair valued as of July 31, 2011. Security is valued at fair value as determined in good faith by, or under the direction of, the Board of Directors (the “Board”) under procedures established by the Board. (e)Illiquid Security. (f)As of July 31, 2011, the aggregate amount of open commitments for the Fund is $2,457,291. ADRAmerican Depositary Receipts. BDRBrazilian Depositary Receipts. Security Valuation - Securities for which market quotations are readily available are valued at current market value as of the “Valuation Time.” The Valuation Time is as of the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Time). Equity securities are typically valued at the last quoted sale price. Effective January 1, 2011, if there is no sale price available, the last quoted mean price provided by an independent pricing service approved by the Board of Directors (the “Board”) is used. Prior to January 1, 2011, if there was no sale price, the last quoted bid price provided by an independent pricing service was used. Securities traded on NASDAQ are valued at the NASDAQ official closing price. Management has concluded there is no significant effect on the value of the portfolio due to change in methodology. Prices are taken from the primary market or exchange on which each security trades. Investment companies are valued at net asset value as reported by such company. Most securities listed on a foreign exchange are valued either at fair value (see description below) or at the last sale price at the close of the exchange on which the security is principally traded. Foreign securities, currencies, and other assets and liabilities denominated in foreign currencies are translated into U.S. Dollars at the exchange rate of said currencies against the U.S. Dollar, as of the Valuation Time, as provided by an independent pricing service approved by the Board. Debt and other fixed-income securities (other than short-term obligations) are valued at the last quoted bid price and/or by using a combination of daily quotes and matrix evaluations provided by an independent pricing service, the use of which has been approved by the Board. In the event such quotes are not available from such pricing agents, then the security may be priced based on bid quotations from broker-dealers. Short-term debt securities of sufficient credit quality, such as commercial paper and U.S. Treasury Bills having a remaining maturity of 60 days or less at the time of purchase, are valued at amortized cost, which approximates fair value. Securities for which market quotations are not readily available, or for which an independent pricing service does not provide a value or provides a value that does not represent fair value in the judgment of the Fund’s investment adviser or designee, are valued at fair value under procedures approved by the Board. In addition, fair value determinations are required for securities whose value is affected by a “significant” event that materially affects the value of a domestic or foreign security which occurs subsequent to the time of the close of the principal market on which such domestic or foreign security trades and before the Valuation Time (i.e., a “subsequent event”).
